            Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


BRAD KLINGE                                                                      PLAINTIFF

vs.                                    No. 5:20-cv-470


KBL ASSOCIATES, LLC, and                                                     DEFENDANTS
KIMBERLY LEATHERWOOD


                                 ORIGINAL COMPLAINT


       COMES NOW Plaintiff Brad Klinge (“Plaintiff”), by and through his attorney Josh

Sanford of the Sanford Law Firm, PLLC, and for his Original Complaint against

Defendants KBL Associates, LLC, and Kimberly Leatherwood (collectively “Defendant” or

“Defendants”), he does hereby state and allege as follows:

                                  I.      INTRODUCTION

       1.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest, and costs, including a reasonable attorney’s fee, as a result of

Defendants’ failure to pay Plaintiff an overtime premium as required by the FLSA.

       2.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

       3.     Plaintiff also brings this action under the Texas Labor Code § 61.014 for his

final paycheck as a result of Defendants’ failure to pay Plaintiff his final paycheck as

required within six days of his termination.

                                           Page 1 of 7
                            Brad Klinge v. KBL Associates, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                       Original Complaint
             Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 2 of 7




                            II.     JURISDICTION AND VENUE

       3.         The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       4.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the San Antonio Division of the Western District of Texas.

Therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.     THE PARTIES

       6.      Plaintiff is a citizen and resident of Guadalupe County.

       7.      Separate Defendant KBL Associates, LLC (“KBL”), is a Tennessee limited

liability company.

       8.      Upon information and belief, KBL is not registered to do business in Texas.

       9.      KBL’s registered agent for service in Tennessee is Kimberly Leatherwood,

at 5276 Blue Springs Parkway, Greeneville, Tennessee 37743.

       10.     Separate Defendant Kimberly Leatherwood (“Leatherwood”) is an individual

and a resident of Tennessee.

       11.     Defendants maintain a website at https://kblassociatesllc.com/.

                              IV.     FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       13.     Defendants provide consulting services for other businesses.

       14.     Leatherwood is an owner, principal, officer and/or director of KBL.

       15.     Leatherwood manages and controls the day-to-day operations of KBL,

                                             Page 2 of 7
                              Brad Klinge v. KBL Associates, LLC, et al.
                              U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                         Original Complaint
             Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 3 of 7




including but not limited to the decision to not pay Plaintiff an overtime premium.

       16.    Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.

       17.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       18.    Defendant was Plaintiff’s employer within the meaning of the FLSA, 29

U.S.C. § 203(d) at all times relevant to this lawsuit.

       19.    Plaintiff was employed by Defendant as a Business Consultant during the

time period relevant to this lawsuit.

       20.    Plaintiff worked for Defendant during the three years preceding the filing of

this Complaint.

       21.    At all times material hereto, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       22.    Plaintiff was employed by Defendant as an hourly-paid Business Consultant

from August of 2019 until March of 2020.

       23.    Plaintiff regularly worked in excess of forty (40) hours per week.

       24.    Defendant paid Plaintiff his regular hourly rate for all hours worked,

including hours worked in excess of forty (40) per week.

       25.    Defendant did not pay Plaintiff an overtime premium of one and one half

                                           Page 3 of 7
                            Brad Klinge v. KBL Associates, LLC, et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                       Original Complaint
              Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 4 of 7




(1.5) times his regular hourly rate for all hours worked in excess of forty (40) per week.

        26.    Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff violated the FLSA.

        27.    Defendant terminated Plaintiff’s employment in March of 2020.

        28.    Plaintiff has not received his final paycheck.

                             V.    FIRST CLAIM FOR RELIEF
                             (Claim for Violation of the FLSA)

        30.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

        31.    At all relevant times, Plaintiff has been entitled to the rights, protection, and

benefits provided by the FLSA.

        32.    At all relevant times, Plaintiff has been an “employee” of Defendant as

defined by 29 U.S.C. § 203(e).

        33.    At all relevant times, Defendant was an “employer” of Plaintiff as defined by

29 U.S.C. § 203(d).

        34.    29 U.S.C. §§ 206 and 207 requires any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay time and a half of regular wages for all hours worked over forty (40) hours in a

week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and

all accompanying Department of Labor regulations.

        35.    Defendant failed to pay Plaintiff an overtime premium as required under the

FLSA.

        36.    At all relevant times, Defendant willfully failed and refused to pay Plaintiff a

proper overtime premium under the FLSA because Defendant paid Plaintiff his regular
                                              Page 4 of 7
                               Brad Klinge v. KBL Associates, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                          Original Complaint
             Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 5 of 7




hourly rate for all hours worked over forty (40) in a week.

       37.    Defendant’s violations entitle Plaintiff to compensatory damages calculated

as the full amount of overtime wages owed.

       38.    Defendant also willfully failed and refused to pay Plaintiff minimum wages

for all hours he worked during his final pay period.

       39.    Defendant’s violations entitle Plaintiff to liquidated damages pursuant to 29

U.S.C. § 216(b) of an amount equal to compensatory damages.

       40.    Plaintiff is entitled to an award of his attorney’s fees and court costs

pursuant to 29 U.S.C. § 216(b).

                         VI.   SECOND CLAIM FOR RELIEF
               (Claim for Last Paycheck Under the Texas Labor Code)

       41.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully set forth herein.

       42.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the Texas Labor Code.

       43.    At all relevant times, Defendant was Plaintiff’s “employer” within the

meaning of the Tex. Labor Code, § 61.001.

       44.    Tex. Labor Code § 61.014 requires employers to pay terminated employees

in full within six days after the date of discharge and requires employers to pay an

employee who leaves voluntarily within the date of the next scheduled payday.

       45.    Defendant failed to pay Plaintiff for the final pay period he worked.

       46.    Defendant has not paid Plaintiff his final paycheck; the time period specified

in Tex. Labor Code § 61.014 has expired.


                                            Page 5 of 7
                             Brad Klinge v. KBL Associates, LLC, et al.
                             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                        Original Complaint
             Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 6 of 7




                                 VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Brad Klinge respectfully requests

this Court grant the following relief:

       A.     That each Defendant be summoned to appear and answer herein;

       B.     That Defendant be required to account to Plaintiff and the Court for all of

the hours worked by Plaintiff and all monies paid to him;

       C.     A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516, et seq.;

       D.     Judgment for damages for all unpaid back wages at the proper overtime

rate owed to Plaintiff under the FLSA, 29 U.S.C. § 201, et seq., and attendant regulations

at 29 C.F.R. § 516, et seq.;

       E.     Judgment for liquidated damages pursuant to the FLSA, 29 US.C. § 201, et

seq., and attendant regulations at 29 C.F.R. § 516, et seq.;

       F.     Judgment for damages pursuant to the Texas Labor Code, § 61-014;

       G.     An order directing Defendant to pay Plaintiff pre-judgment interest,

reasonable attorney’s fees and all costs connected with this action; and

       H.     Such other and further relief as this Court may deem just and proper.




                                              Page 6 of 7
                               Brad Klinge v. KBL Associates, LLC, et al.
                               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                                          Original Complaint
Case 5:20-cv-00470 Document 1 Filed 04/15/20 Page 7 of 7




                                              Respectfully submitted,

                                              PLAINTIFF BRAD KLINGE

                                              SANFORD LAW FIRM, PLLC
                                              One Financial Center
                                              650 South Shackleford, Suite 411
                                              Little Rock, Arkansas 72211
                                              Telephone: (501) 221-0088
                                              Facsimile: (888) 787-2040

                                              /s/ Josh Sanford
                                              Josh Sanford
                                              Tex. Bar No. 24077858
                                              josh@sanfordlawfirm.com




                            Page 7 of 7
             Brad Klinge v. KBL Associates, LLC, et al.
             U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-470
                        Original Complaint
